201-/T
                                   ELECTRONIC RECORD




COA#       06-14-00016-CR                         OFFENSE:        19.02


           Troy Carnell Saddler v. The State
STYLE:     ofTexas                                COUNTY:         Gregg

COA DISPOSITION:        Affirmed                  TRIAL COURT:    188th District Court


DATE: 1/23/15                       Publish: No   TC CASE #:      41136-A




                         IN THE COURT OF CRIMINAL APPEALS


          Troy Carnell Saddler v. The State of
STYLE:    Texas                                        CCA#:            £67-/f
         Aj>J>£LLAt/-TsS>             Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
                                                      JUDGE:
DATE:     Qll^/jJOLT                                  SIGNED:                            PC:_
JUDGE:     ffa ILoUrtW                                 PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD